Citation Nr: 0709320	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-34 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, status-post meniscectomy.

3.  Entitlement to service connection for gynecological 
disorders, status-post hysterectomy.

4.  Entitlement to service connection for gastroesophageal 
reflux disease with hiatal hernia and gastritis.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a right hand/wrist 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision 
that, in part, denied service connection for bilateral shin 
splints, degenerative joint disease of the right knee status-
post meniscectomy, a right hand/wrist disability, 
gynecological disorders status-post hysterectomy, 
gastroesophageal reflux disease with hiatal hernia and 
gastritis, bilateral hearing loss, and headaches.  The 
veteran timely appealed.

In January 2004, the veteran testified during a hearing 
before RO personnel.

The veteran failed to appear for a hearing before a Veterans 
Law Judge at the RO that was scheduled for July 12, 2005.

In April 2006, the Board remanded the matters to afford the 
veteran another opportunity for a hearing.

The veteran failed to appear for a videoconference hearing 
before a Veterans Law Judge at the RO that was scheduled for 
January 18, 2007.

The issues of service connection for degenerative joint 
disease of the right knee status-post meniscectomy, 
gynecological disorders status-post hysterectomy, 
gastroesophageal reflux disease with hiatal hernia and 
gastritis, and headaches are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence establishing that the 
veteran currently has bilateral shin splints or residuals. 

2.  There is no competent evidence establishing that the 
veteran currently has residuals of a right hand/wrist 
disability that are related to a disease or injury during 
service. 

3.  The competent evidence establishes that the veteran does 
not have bilateral hearing loss recognized as a disability 
for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral shin 
splints are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2006).

2.  The criteria for service connection for a right 
hand/wrist disability are not met.  38 U.S.C.A. §§ 1110, 
1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2006).

3.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through March 2002, December 2004, June 2005, and June 2006 
letters, the RO or AMC notified the veteran of elements of 
service connection, and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked her if she had any additional 
evidence to submit, and thereby put her on notice to submit 
information or evidence in her possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating action on 
appeal.  Notwithstanding the June 2005 and June 2006 letters, 
the timing deficiency was remedied by the fact that the 
veteran's claims were re-adjudicated by the agency of 
original jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The veteran submitted no 
additional evidence following issuance of the June 2005 and 
June 2006 letters; hence, no re-adjudication followed, and no 
supplemental statement of the case (SSOC) was issued.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The June 2006 letter provided the veteran with notice as to 
how VA assigns a disability rating and an effective date for 
any award of increased benefits on appeal for service-
connected disabilities.  

For each claim decided below, the Board finds that there is 
no indication that any additional action is needed to comply 
with the duty to assist the veteran.  The RO or AMC has 
obtained copies of the veteran's service medical records and 
outpatient treatment records.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

The veteran has not been afforded an examination for her 
claimed bilateral shin splints, for a right hand/wrist 
disability, and for bilateral hearing loss.  Under the VCAA, 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  As will be discussed below, there is no 
competent evidence that the veteran currently has the claimed 
disabilities, or that the claimed disabilities may be related 
to service.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed, for certain chronic 
diseases, such as arthritis and sensorineural hearing loss 
(as a disease of the central nervous system), which become 
manifest to a compensable degree within a prescribed period 
after discharge from service (one year), even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Service medical records of the veteran's entry report no 
defects, and the Board presumes the veteran to have been in 
sound condition at the time of entry.   Parker v. Derwinski, 
1 Vet. App. 522 (1991).  

A.  Bilateral Shin Splints 

Service medical records reflect that the veteran complained 
of bilateral leg pain of one day's duration after running in 
August 1979, and was diagnosed with shin splints of both 
legs.

The post-service medical records include neither findings nor 
residuals of bilateral shin splints.

In January 2004, the veteran testified that she received no 
treatment after military service for shin splints.

Although the veteran has asserted that the onset of her 
bilateral shin splints was in service and that the condition 
had not resolved, she is a layperson, and lacks the requisite 
medical knowledge to make a competent diagnosis of a 
disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, notwithstanding the veteran's assertions, there 
is no competent evidence that she currently has bilateral 
shin splints.

A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Because the evidence weighs against a current diagnosis of 
bilateral shin splints, the preponderance of the evidence is 
against the claim.  

B.  Right Hand/Wrist Disability

Service medical records reflect that the veteran complained 
of a painful right wrist on two occasions in January 1982, 
secondary to an old crushing injury.  Recent X-rays were 
within normal limits.  Examination revealed a bony prominence 
at the base of the second and third metacarpals.  There was 
full range of motion with minimal tenderness.  The assessment 
was calcium deposit.  The veteran was prescribed anti-
inflammatory medication and a wrist brace.

There is no evidence within the first post-service year of 
any arthritis to warrant service connection on a presumptive 
basis.

The post-service medical records include neither findings nor 
residuals of a right hand/wrist disability.

In January 2004, the veteran testified that she had slammed 
her wrist/hand in the door prior to service, and that her 
hand hurt whenever she did something repetitive.

As noted above, the veteran lacks the requisite medical 
knowledge to make a competent diagnosis of a disability.  
Grottveit, 5 Vet. App. at 93.

What is missing, in this case, is competent evidence showing 
either a right hand/wrist disability or current residuals, 
and a link between current residuals and an injury or disease 
in service.

Because there is competent evidence neither of current 
residuals of a right hand/wrist disability, nor of any link 
to service, the weight of the evidence is against the claim.  

C.  Bilateral Hearing Loss

Records reflect that the veteran underwent audiometric 
testing in February 1980.  Pure tone thresholds, in decibels, 
for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
15
20
LEFT
10
10
15
20
15

More recent audiometric testing in January 2003 found the 
veteran's hearing to be within normal limits, bilaterally, 
with the exception of a mild sensorineural hearing loss in 
the right ear at 4000 hertz.  Word recognition ability was 
excellent in both ears.

Notwithstanding the veteran's testimony that her ear popped 
while firing a weapon in service, there is no competent 
evidence that establishes that she has, or ever has had, 
hearing loss of either ear recognized as a disability for VA 
purposes. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  
The January 2003 private audiological evaluation does not 
reflect a finding of 40 decibels or greater at any frequency, 
for either ear.  Nor does either ear have a puretone 
threshold of 26 decibels or more in at least 3 frequencies.  
Speech audiometry was 100 percent in each ear.

All of the veteran's in-service or post-service audiological 
evaluations have consistently yielded results establishing 
that she does not have hearing loss of either ear to an 
extent recognized as a disability under the provisions of 
38 C.F.R. § 3.385.   

Where, as here, the claim turns on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of her assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether she actually suffers from 
hearing loss disability, as defined by 38 C.F.R. § 3.385.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Where the competent evidence establishes that the 
veteran does not have the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer, 3 Vet. App. at 225.

D.  Reasonable Doubt and Conclusion

Because the competent evidence weighs either against a 
current diagnosis or against linking a currently shown 
disability to service, the weight of the evidence is against 
each of the claims.  As the weight of the competent evidence 
is against the claims, the doctrine of reasonable doubt is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 

Hence, the weight of the evidence is against each of the 
claims, and against the grant of service connection.





ORDER

Service connection for bilateral shin splints is denied.

Service connection for a right hand/wrist disability is 
denied.

Service connection for bilateral hearing loss is denied.


REMAND

Duty to Assist 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Degenerative Joint Disease of the Right Knee, Status-Post 
Meniscectomy 

The veteran contends that she had no problems with her knees 
prior to military service, and that she has had continuing 
right knee problems since her discharge from service.  
Records show that she underwent right knee arthroscopies in 
September 1991 and in July 2001.  

In December 2003, the veteran's treating physician, W. Cooper 
Beazley, M.D., opined that the amount of running and physical 
training in service could have contributed to or have caused 
the particular problems the veteran is having with her right 
knee, with no other history of injury.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
degenerative joint disease of the right knee, status-post 
meniscectomy, that either had its onset during service or is 
related to her active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2006).  

Gynecological Disorders, Status-Post Hysterectomy 

Regarding the veteran's claim for service connection for 
gynecological disorders, records show treatment for irregular 
menses in service beginning in April 1981, after the birth of 
the veteran's first child.  Records reflect that the veteran 
continued to have gynecological problems post-service until 
she underwent a hysterectomy in June 1995. 

The veteran has testified that, following the hysterectomy, 
she has had no gynecological problems  The Board finds that 
an examination is needed to determine whether the veteran has 
any current gynecological disabilities, including the 
hysterectomy, that either had their onset during service or 
are related to her active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2006).  

Gastroesophageal Reflux Disease with Hiatal Hernia and 
Gastritis 

Service medical records reflect that the veteran was treated 
for gastritis in January 1980, and for viral gastroenteritis 
in October 1981 and in April 1982.

The post-service medical records reflect that the veteran 
underwent a surgical procedure for chronic abdominal pain, 
diarrhea, and incontinence in July 1998.  More recent 
treatment records reflect findings of acid reflux in March 
2003.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
gastroesophageal reflux disease with hiatal hernia and 
gastritis that either had its onset during service or is 
related to her active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2006).  


Headaches 

Records reflect that the veteran was treated for headaches at 
various times in service.  In July 1981, the veteran 
complained of right-sided, posterior orbit pain, throbbing, 
which had been intermittent for four months; the assessment 
was tension headaches.

The post-service treatment records include diagnoses of 
migraine at various times in 1994, and of a post-traumatic 
headache in January 2001.

The veteran testified that she was given Tylenol with Codeine 
for treatment of her headaches in service, and that she took 
some type of injection for headaches following her service 
discharge.  She also testified that she continued to receive 
treatment for headaches.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
headaches that either had their onset during service or are 
related to her active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2006).  
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
degenerative joint disease of the right 
knee status-post meniscectomy, 
gynecological disorders status-post 
hysterectomy, gastroesophageal reflux 
disease with hiatal hernia and gastritis, 
and for headaches since January 2004.  
After securing the necessary release(s), 
obtain these records.

2.  Afford the veteran a VA examination 
to identify all current right knee 
disability; and to determine whether it 
is at least as likely as not (50 percent 
probability or more) that any such 
disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service running and physical training as 
suggested by Dr. Beazley in 2003, with no 
other history of injury.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

3.  Afford the veteran a VA examination 
to identify all current gynecological 
disabilities, including hysterectomy; and 
to determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disabilities either 
had their onset in service, or are the 
result of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service 
irregular menses beginning in April 1981.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

4.  Afford the veteran a VA examination 
to identify all current disability 
involving gastroesophageal reflux 
disease, hiatal hernia, and gastritis; 
and to determine whether it is at least 
as likely as not (50 percent probability 
or more) that any such disability either 
had its onset in service, or is the 
result of disease or injury incurred or 
aggravated during service, to 
specifically include the in-service 
treatment for gastritis and for viral 
gastroenteritis.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

5.  Afford the veteran a VA examination 
to identify all current disability 
pertaining to headaches; and to determine 
whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service treatment for various headaches.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report or an addendum, should reflect 
consideration of the file.

6.  If the veteran fails to report to any 
scheduled examination(s), the RO or AMC 
should obtain and associate with the 
claims file a copy(ies) of any notice(s) 
of the examination(s) sent to the veteran 
by the pertinent VA medical facility.  
The veteran is advised that failure 
without good cause to report for a 
scheduled examination could result in the 
denial of her claims.

7.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal.  If 
the benefits sought remain denied, the RO 
or AMC must furnish a SSOC, before 
returning the claims on appeal to the 
Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


